DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Germany on 11/7/2018. It is noted, however, that applicant has not filed a certified copy of the DE 20 2018 106 337.5 application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 2, 9-11, 23, 26 and 27 are rejected under 35 U.S.C. 1023 as being unpatentable over U.S. Patent 3,601,128 issued to Hakim (“Hakim”) in view of U.S. Patent 6,789,577 issued to Baltes (“Baltes”).

As for claim 1, Hakim discloses a pulsation damper (12) for use with a flow sensor adapted to measure a mass flow of a fluid, wherein the pulsation damper (24-30) is configured to dampen a flow pulsation of the fluid (i.e. accumulator 12 is deformable; col. 2, lines 15-18), in case of which the fluid has alternating flow minima and flow maxima, wherein the pulsation damper (12) comprises at least one conduit (12) which extends in an axial direction (see Fig. 3) and comprises a wall (24-30) which surrounds an interior space of the conduit which is designed for the fluid to pass through (see Figs. 2-6), wherein the wall comprises a region extending in the circumferential direction of the wall (see Figs. 4-6) and configured to be moved by a pressure maximum of the fluid in a direction of the conduit perpendicular to the axial direction from a first position (Fig. 5) outward to a second position (Fig. 6; col. 2, lines 15-18), such that a cross-sectional area of the interior extending perpendicular to the axial direction is enlarged (see Figs. 4-6), wherein the cross-sectional area is non-circular when the region of the wall is in the first position (see Fig. 5),
wherein the cross-sectional area of the interior space is noncircularly-shaped when the region of the wall is in the first position (see Fig. 5) and/or in that the wall has a noncircularly-shaped cross-sectional contour when the region of the wall is in the first position, wherein the conduit comprises two axially opposing openings wherein the wall 
Hakim does not disclose that the noncircular shape of the cross-sectional area is a kidney shape.
Instead, Hakim discloses that the cross-sectional area is defined by two indentations in sidewalls 28 and 30, rather than a single indentation that produces a kidney-shaped cross-sectional area.
However, Baltes discloses that a conduits that store energy or that serve as pulsation dampers can have a cross-sectional area defined by a different number of indentations, including but not limited to two and four indentations (col. 5, lines 45-50).  One having ordinary skill in the art would recognize that the indentations allow the conduit to expand in size in response to pressure fluctuations.  Baltes demonstrates that two or four indentations provide expandability and suggests that a different number of indentations can be used (col. 5,lines 45-50). Furthermore, at the time the application was filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify Hakim to have a single indentation that produces a kidney-shaped cross-sectional area because Applicant has not disclosed that providing a kidney-shaped cross-sectional area (as opposed another non-circular cross sectional area) provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Baltes conduit and applicant’s invention to perform equally well with either the shape disclosed 
	Therefore, it would have been prima facie obvious to modify Hakim using a suggestion of Baltes to obtain the invention as specified in claim 1 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Hakim and Baltes.
Hakim as currently modified by Baltes does not disclose that the further conduit comprises a through-opening, or wherein the wall section comprises a through-opening.
However, Baltes also discloses that a further conduit (32) comprises a through-opening (for 21), or wherein the wall section comprises a through-opening.
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify further conduit of Hakim and Baltes to have a through-opening as disclosed by Baltes in order to allow gas pressure within the further conduit to be optimized to a desired value (Baltes: col. 3, lines 35-37).
Regarding the recitation that the pulsation damper is for use with a flow sensor, the examiner notes that this recitation discloses the intended use of the pulsation damper.  However, it has been held that a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.  See MPEP 2114 (II) and Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Since Hakim as modified by 

As for claim 2, Hakim as modified by Baltes discloses that the region of the wall forms an inwardly curved dent of the wall in the first position (Hakim: see Fig. 5).

As for claim 9, Hakim as modified by Baltes discloses that the conduit (Hakim: 12) is tubular (see Figs. 2, 3).

As for claim 10, Hakim as modified by Baltes discloses that the wall surrounds the interior of the conduit in the circumferential direction (Hakim: see Fig. 6).

As for claim 11, Hakim as modified by Baltes discloses that the direction running perpendicular to the axial direction is a radial direction of the conduit (Hakim: see Figs. 2-6).

As for claim 23, Hakim as modified by Baltes discloses that the conduit of the pulsation damper consists of one of the following materials or comprises one of the following materials: a silicone (Hakim: col. 2, lines 5-8), a polyethylene, a vinyl, a neoprene, polyurethane.

As for claim 26, Hakim as modified by Baltes discloses the pulsation damper according to claim 1 (see the rejection of claim 1 above).
3.
However, it has been held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  See MPEP 2144.04 (IV)(A).
Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the internal diameter of the conduit to be within the claimed range to achieve the predictable result of conveying a desired amount of fluid during a pulsing flow (Hakim: col. 2, lines 15-27).

As for claim 27, Hakim as modified by Baltes discloses the pulsation damper according to claim 1 (see the rejection of claim 1 above).
Hakim as modified by Baltes does not explicitly disclose that the conduit of the pulsation damper comprises a length in the axial direction in the range from 5 cm to 100 cm. Instead, Hakim discloses that the conduit needs to have a volume of about 1 -2 cm3.
However, it has been held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the 
Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the length of the conduit to be within the claimed range to achieve the predictable result of conveying a desired amount of fluid during a pulsing flow (Hakim: col. 2, lines 15-27).

Claims 24 and 25 are rejected under 35 U.S.C. 1023 as being unpatentable over U.S. Patent 3,601,128 issued to Hakim (“Hakim”) in view of U.S. Patent 6,789,577 issued to Baltes (“Baltes”) as applied to claim 1, further in view of U.S. Patent 4,928,719 issued to Inukai et al. (“Inukai”).

As for claim 24, Hakim as modified by Baltes discloses the pulsation damper according to claim 1 (see the rejection of claim 1 above).
Hakim as modified by Baltes does not explicitly disclose that the conduit of the pulsation damper comprises a Shore A hardness which is in the range from 30 to 80.  Instead, Hakim discloses that the conduit is made of flexible material, such as silicone rubber or other similar plastic, that changes shape to accommodate pressure fluctuations (Hakim: col. 2, lines 5-8 and 15-18).
However, Inukai discloses a conduit (3) of a pulsation damper that comprises a Shore A hardness which is in the range from 30 to 80 (Outside material of Example 1; col. 8, lines 15-16).  Inukai discloses that the conduit is made of flexible material, such 
	Because Inukai and Hakim both disclose materials that allow a conduit to change shape to accommodate pressure fluctuations, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to substitute the material of Inukai for the material of Hakim to achieve the predictable result of allowing a conduit to change shape to accommodate pressure fluctuations.

As for claim 25, Hakim as modified by Baltes discloses the pulsation damper according to claim 1 (see the rejection of claim 1 above).
Hakim as modified by Baltes does not explicitly disclose that the conduit of the pulsation damper has a capacitance which lies in the range from 5000 mm3/bar per meter in the axial direction to 25000 mm3/bar per meter in the axial direction.
However, Inukai discloses that optimizing the factors that affect the ability of the pulsation damper to dampen pulses (col. 6, lines 46-58).  One having ordinary skill in the art would understand that, since the pulsation damper dampens pulses by allowing expansion of the conduit, the factors that are optimized also optimize the capacitance (i.e. the amount of volume change of the conduit due to a change in pressure of the fluid) of the pulsation damper.  Also, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  See MPEP 2144.05 (II)(A).  Furthermore, it has been held that the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set 
Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application modify the conduit of Hakim and Baltes by optimizing the capacitance (i.e. the amount of volume change of the conduit due to a change in pressure of the fluid) of the pulsation damper to be within the claimed range to achieve the predictable result of absorbing pulses (Inukai: col. 6, lines 46-58).

Claims 28 and 29 are rejected under 35 U.S.C. 1023 as being unpatentable over U.S. Patent 3,601,128 issued to Hakim (“Hakim”) in view of U.S. Patent 6,789,577 issued to Baltes (“Baltes”) as applied to claim 1, further in view of U.S. Patent Application Publication 2016/0128767 by Azamian et al. (“Azamian”).

As for claim 28, Hakim as modified by Baltes discloses the pulsation damper according to claim 1 (see the rejection of claim 1 above).
Although Hakim as modified by Baltes discloses a catheter (Hakim: 16), Hakim as modified by Baltes does not explicitly disclose that the pulsation damper is in flow connection with a flow sensor because Hakim as modified by Baltes does not disclose that the catheter is in flow connection with a flow sensor.
However, Azamian discloses a catheter that is in flow connection with a flow sensor (Fig. 79 and paragraphs [0102] and [0395]).

Hakim as modified by Baltes and Azamian discloses a flow sensor (Azamian: Fig. 79 and paragraphs [0102] and [0395]), wherein the pulsation damper is in flow connection with the flow sensor (because the catheter 16 of Hakim is in flow connection with both the pulsation damper 12 of Hakim and the flow sensor of Azamian), so that a fluid can be introduced via the pulsation damper into the flow sensor (implied by Fig. 79 of Azamian) or via the flow sensor into the pulsation damper.

As for claim 29, Hakim as modified by Baltes and Azamian discloses that the flow sensor (Azamian: Fig. 79) is configured to measure a mass flow of a fluid (Azamian: paragraph [0102]), wherein the flow sensor comprises a channel (Azamian: Fig. 79) for guiding the fluid and at least one temperature sensor (Azamian: paragraph [0395]) .

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN N OLAMIT/Primary Examiner, Art Unit 2853